Citation Nr: 0027680	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include the issue of entitlement to an 
extraschedular rating.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1971 and from February 1975 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of frostbite of the hands and feet; granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective January 21, 1985; and 
granted service connection for tinnitus and assigned a 10 
percent rating, effective October 23, 1998.  

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge in Washington, D.C., in September 
2000.  However, he failed to report.  

The issue of entitlement to an extraschedular rating for 
tinnitus will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has level I hearing in both ears.  

3.  The veteran's tinnitus is bilateral and persistent.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.87, 
Diagnostic Code 6100 (1999).  

2.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.87a, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At a VA audiological examination in December 1985, the 
veteran complained of constant tinnitus.  Audiometric studies 
revealed puretone air conduction thresholds of 15, 0, 15, 40, 
and 60 decibels in the right ear and 15, 5, 25, 40, and 50 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  Speech discrimination was 98 percent in 
the right ear and 100 percent in the left ear.  The diagnosis 
was mild to moderate sensorineural hearing loss in the right 
ear and mild to moderately severe sensorineural hearing loss 
in the left ear.  

In a December 1998 letter, it was noted that the veteran 
underwent hearing testing for his employer and had complained 
of ringing in both ears.  He was informed that his hearing 
test the previous month showed a mild loss for speech sounds 
in the left ear; essentially normal hearing for speech sounds 
in the right ear; a moderate loss for high pitch sounds in 
the left ear; and a moderately severe loss for high pitch 
sounds in the right ear.  He was advised to continue wearing 
hearing protection when he was exposed to loud noises either 
on the job or at home.  

At a VA audiological examination in January 1999, the veteran 
reported that the tinnitus was highly disturbing to him.  It 
was bilateral and constant, and he often had trouble sleeping 
and maintaining a daily routine due to the tinnitus.  He 
described it as a high-pitch ringing which sometimes changed 
frequency and got louder.  He did not notice the hearing loss 
as much.  He remarked that he was exposed to a lot of noise 
in Vietnam.  Audiometric studies revealed puretone air 
conduction thresholds of 0, 10, 20, 55, and 75 decibels in 
the right ear and 10, 15, 30, 45, and 50 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  
Speech discrimination was 100 percent bilaterally.  The 
diagnosis was moderate to severe high frequency sensorineural 
hearing loss in the right ear, and mild to moderate high 
frequency sensorineural hearing loss in the left ear.  It was 
noted that word recognition scores were excellent at normal 
conversational levels bilaterally.  The examiner commented 
that follow-up with an otolaryngologist was recommended in 
light of the veteran's complaints of tinnitus and intolerance 
to loud noises.  

At a follow-up VA examination in January 1999, the veteran 
complained of bilateral tinnitus which was most severe at 
night.  He also complained of intolerance to loud noises.  
Physical examination revealed that the external ears and the 
canals were normal.  Both tympanic membranes were normal and 
mobile, and the tuning fork tests were normal.  The veteran 
did not hear a 30 decibel sound at the 1000 cycle testing 
range.  Examination of the previous audiogram revealed a high 
tone sensorineural hearing loss bilaterally which was worse 
in the right ear and compatible with the veteran's 
complaints.  The impression was high tone sensorineural 
hearing loss worse in the right than the left, secondary to 
acoustic trauma; and tinnitus secondary to the hearing loss.  

At a personal hearing before a hearing officer at the RO in 
July 1999, the veteran testified that the volume at the 
hearing test was very loud and he felt that the last part of 
the examination was inadequate.  



II.  Analysis

Initially, the Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  See Jackson v. 
West, 12 Vet. App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

However, the Board recognizes that the Court has also held 
that there is a distinction between an original rating and a 
claim for an increased rating.  Thus, the rule espoused in 
the Francisco precedent, above, is not applicable in the 
present case, because the veteran's claim for disability 
compensation has remained in appellate status since he filed 
an NOD as to the initial decision on his original claim for 
benefits.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Under the Court's holding in the latter case, a 
veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Accordingly, our analysis 
of this case will take the Fenderson decision into account.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

A.  Hearing Loss

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, DC 6100.  It is 
observed, however, that during the pendency of his appeal, VA 
issued new regulations for evaluating impairment of auditory 
acuity which became effective June 10, 1999.  62 Fed. Reg. 
25,202-210 (May 11, 1999).  The Court has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order), holding that, although certain new 
rating criteria became effective after the appellant filed 
his appeal with the Court, VA and the Court are required to 
apply the amendments to the extent that they are more 
favorable to the claimant than the earlier provisions. 

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's bilateral ear 
hearing loss and, therefore, would not have been applied by 
the RO in making its determination.  Furthermore, it is 
unclear if the hearing officer considered the amendments 
because they are not referred to the in September 1999 
supplemental statement of the case that was provided to the 
veteran.  In view of that, the Board must consider whether 
the veteran would be prejudiced if we were to proceed with 
appellate consideration of the claim without first giving the 
RO the opportunity to consider the new regulations.  

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (1999).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
puretone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, with the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, we note that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, for example, when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  These exceptional patterns are not shown to be present 
in this case.  

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.87 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.87 
are used to calculate the rating to be assigned.  

The veteran's bilateral hearing loss is currently assigned a 
noncompensable rating under Diagnostic Code (DC) 6100.  The 
evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a puretone audiometry test.  38 C.F.R. § 4.85 
(1999).  The results are charted on Table VI and Table VII.  

The findings on the veteran's January 1999 examination 
correlate to a designation of level I hearing in the right 
ear and level I hearing in the left ear.  Table VII of § 4.87 
provides for a noncompensable evaluation under DC 6100 when 
the veteran has those levels of hearing.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, such mechanical application of the rating 
schedule results in a noncompensable rating under DC 6100.  
Consequently, a compensable rating for the veteran's 
bilateral hearing loss is not warranted.  In so deciding, the 
Board is aware that the veteran's prior medical records were 
not available for review by the audiologist.  The Court has 
held, however, that failure to review the claims file does 
not, by itself, render the examination inadequate, see 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As the 
audiological findings are sufficient to evaluate the claim, 
the undersigned finds no reason to find that the examination 
was inadequate.


B.  Tinnitus

Persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma, warrants a 10 percent disability rating.  
38 C.F.R. § 4.87a, Diagnostic Code (DC) 6260.  This is the 
highest possible schedular disability evaluation for tinnitus 
unless it is associated with labyrinthitis.  Severe 
labyrinthitis, with associated tinnitus, dizziness and 
occasional staggering warrants a 30 percent disability 
rating.  38 C.F.R. § 4.87a, DC 6204.

The veteran's tinnitus has been attributed to acoustic trauma 
and he reports that it is constant.  These facts establish 
that the 10 percent maximum schedular rating is warranted.  
See DC 6260.  There is no evidence in the record to show that 
the veteran has been diagnosed with labyrinthitis; hence, a 
higher rating under DC 6204 is not warranted.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
tinnitus.  


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied. 


REMAND

Initially, the Board notes that it appears that the veteran's 
claims folder had been rebuilt.  Therefore, if any further 
records are available at this time, they should be associated 
with the file.  

The Board also notes that, in his initial claim for benefits 
filed in November 1998, the veteran requested service 
connection for residuals of frostbite of the feet.  He did 
not mention his hands.  However, in the March 1999 rating 
decision, the RO denied service connection for residuals of 
frostbite of the hands and feet.  At his personal hearing in 
July 1999, he remarked that he was not having any residual 
disability in his hands, just in his feet.  The veteran 
should clarify his contentions with the RO regarding what 
residuals of frostbite he is claiming, and if appropriate, 
should withdraw any part of the claim in writing.  

At his personal hearing in July 1999, the veteran testified 
that he was first treated for frostbite in March 1981 while 
he was stationed in Germany.  He complained of pain in both 
feet and indicated that his feet were x-rayed at the VA 
Medical Center (VAMC) in Greenville, South Carolina and the 
VAMC in Columbia, South Carolina.  He also indicated that he 
was treated by a private podiatrist in Greer sometime between 
1991 and 1993.  However, it does not appear that the RO made 
an attempt to obtain these medical records.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Furthermore, since the veteran 
has informed VA that private medical records may be 
available, an attempt to obtain these records should be made 
as well.  

As the veteran is assigned the highest evaluation possible 
for simple tinnitus, the question arises as to whether an 
extraschedular evaluation is in order.  Additional 
development of this matter is deemed warranted.

Accordingly, the case is Remanded to the RO for the 
following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
residuals of frostbite since his 
discharge from service, including the 
physician who treated him in Greer.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
from the Columbia VAMC, the Greenville 
VAMC, and any other VA facility 
identified by the veteran.  Once 
obtained, all records that are not 
already in the file must be associated 
with the claims folder.

3.  If any additional evidence obtained 
serves to well ground the veteran's claim 
for service connection for residuals of 
frostbite, the RO should accomplish any 
additional development indicated, 
including scheduling the veteran for an 
appropriate VA examination.  

4.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
3.321(b)(1).  The veteran should be asked 
to furnish employment records verifying 
that he experiences marked interference 
with employment or that he has had 
frequent periods of hospitalization due 
to his service connected tinnitus.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
the tinnitus, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.  

5.  The RO should then review the record 
and readjudicate the claim of service 
connection for residuals of frostbite and 
entitlement to an extraschedular rating 
for tinnitus.  If the determination 
remains adverse, both the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 



